Citation Nr: 1534956	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2. Entitlement to service connection for tremors.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990.

This case initially came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

In February 2015, the Board remanded this case for further development.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 remand, the Board found that a medical opinion obtained on the possibility of a relationship between the Veteran's claimed stomach disorder and naval service lacked an adequate rationale.  The Board also found that a medical opinion on the Veteran's claimed tremors condition was needed before that claim could be decided.  Accordingly, a VA physician examined the Veteran in April 2015 and provided new opinions on both issues.

Unfortunately, neither opinion is adequate for rating purposes.  With respect to the Veteran's stomach claim, the examiner diagnosed a duodenal ulcer.  The examiner opined that this condition was unrelated to the service, offering the following explanation: "The Veteran had reported heartburn but there is no history of a documented peptic ulcer disease." 

"While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In his notice of disagreement, the Veteran claimed that he has experienced upset stomach, diarrhea, bloating, discomfort, gas, acid reflux and heartburn since his service in the Navy.  While the April 2015 VA examiner acknowledged these statements in his report, he gave no reason for rejecting them other than the lack of treatment in service for a peptic ulcer.  Under Buchanan, a new opinion is required on the relationship between service and the Veteran's claimed stomach condition.

As for the tremors claim, the April 2015 VA examiner indicated, in the "diagnosis" section of his report, that the Veteran did not have a seizure disorder.  According to the examiner, the Veteran had normal gait and posture, normal motor skills, normal reflexes and normal gait.  The examiner found "no tremor, spasticity or rigidity."  In the "opinion" section of his report, the examiner justified his conclusion that no relationship existed between service and a claimed disability manifesting in tremors with the following statement: "The Veteran has not been diagnosed with a seizure disorder."

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although tremors were apparently not discernible during the Veteran's April 2015 VA examination, there is medical evidence that the Veteran experienced tremors since filing the present claim in 2010.  

Many references to tremors in the Veteran's post-service treatment records are clearly part of the self-reported medical history section of the relevant notes.  But in a May 2010 consultation note, a VA neurologist wrote: "He has a mild tremor in both hands while holding a piece of paper.  Tremor increases with motion."  

In April 2013, a VA physician indicated that the Veteran experienced tremors and that the reason for them was "difficult to explain."  As early as April 2002, a neurologist in private practice diagnosed the Veteran with tremors of the hands.  More recently, the examination sections of many of his VA treatment notes from 2012 and 2013 refer to "essential tremor" or "fine tremor" of the extremities.  Even if tremors were not apparent on examination, the Veteran may still prevail in his claim if he suffered from a disability manifesting in tremors since he filed the present claim.  The April 2015 VA examination is inadequate because it fails to address this possibility. 

According to the April 2013 VA physician's note, the Veteran was seen by a neurologist about two years earlier and the reason for the tremors was not found.  The physician indicated that the tremors "may be related to the history of alcohol abuse."  Although the law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110, there is a limited exception. In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as PTSD.  VA granted the Veteran's claim for PTSD in April 2014, based in part on a January 2014 VA examination report which indicates that the Veteran had an alcohol abuse disorder which "appears to be secondary to the PTSD and most likely is a means of self-medicating behavior."  Based on this evidence, service connection for tremors could possibly be authorized as a secondary result of the Veteran's service-connected PTSD.  On remand, the AOJ should obtain a medical opinion addressing this possibility.

Before sending the file to an appropriate examiner for a new medical opinion on the Veteran's tremors, the AOJ should also make another attempt to obtain possibly outstanding neurology records.  An April 2001 private treatment note mentions a referral to Dr. Philip Adelman, a neurologist in private practice, with offices in Paoli and Phoenixville, Pennsylvania  "to see if he can find the cause of the tremors."  The record includes one letter from Dr. Adelman, but it predates the April 2001 referral and does not offer an opinion on the cause of the Veteran's tremors.  On remand, the AOJ should attempt to obtain Dr. Adelman's records and make a second attempt to obtain the May 2012 report of an unidentified neurologist, which was requested in paragraph one of the Board's February 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's medical treatment from the neurologist Dr. Philip Adelman, with offices in Paoli and Phoenixville, Pennsylvania.  The AOJ should also make a second attempt to obtain the May 2012 report of a second, unidentified, neurologist which was requested in the first of the Board's February 2015 remand directives.  The AOJ should also contact the appellant in order to discover whether any other records exist which relate his claimed disabilities.  After obtaining any necessary authorization from the appellant, the AOJ should then make reasonable efforts to obtain any such records identified by the appellant.

2. After the development described in paragraph one has been completed to the extent possible, send the claims file, including any newly obtained treatment records to a VA physician and obtain a medical opinion from that physician.  The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's duodenal ulcer or any other stomach disorder began during his naval service or is otherwise related to any disease, injury or event in service.  A complete rationale should accompany each opinion provided.  The rationale for the examiner's opinion should specifically address the Veteran's statement that his current gastroesophageal symptoms began during his naval service and have continued ever since.  While the examiner is not necessarily required to accept the Veteran's statements, the absence of contemporary records showing treatment for a duodenal ulcer in service, standing alone, is not a sufficient reason for rejecting the Veteran's statements.

3. After the development described in paragraph one has 
   been completed to the extent possible, send the claims file, 
   including any newly obtained treatment records to a VA 
   physician who is an appropriate specialist and obtain a medical 
   opinion from that physician.  The physician should indicate 
   whether it is at least as likely as not (50 percent probability
   or more) that the Veteran has a disease or disability 
   manifesting in tremors which began during the Veteran's naval 
   service or is otherwise related to any disease, injury or event
   in service.  Even if the examiner believes the Veteran no
   longer has a disability manifesting in tremors, he or she should
   still offer an affirmative answer to this question if the Veteran
   had a disability manifesting in tremors related to naval service 
   at any time since April 7, 2010.  The physician should also 
   indicate whether it is at least as likely as not (50 percent 
   probability or more) that the Veteran's tremors are proximately 
   due to or the result of his PTSD, including alcohol abuse 
   secondary to his PTSD.  
   
4. After the above development has been completed, readjudicate the appellant's claims for entitlement to service connection a stomach disorder and for tremors.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







